OFFICE   OF   THE   ATTORNEY    GENERAL   OF TEXAS

                                           AUSTIN


G-c.       YIANW
 .-n   .II1UL




               Bonozablo 'zm L. Boauohamp
               Saorrtuy or &ate
               kutin, Torsr




                                                       on to the requireaents
                                                    tatutes of Texas, pnrrid-
                                                    and anurndnrntsto oh&n




                                        8 ot our statutes relstlng to the in-
                                          ion of mob aooletler are Artlolem
                                          i R&.18*d Civil Statutes. We arm
                                           in the above statute8 that would


               aorperatlotu do not roqulre the Attorney General to a~-
               ~rorm the dlmolution of a corporation.
                        You are idvimd that&    is the opinion of thlr
               drQart&mt that it la not noaommry for the Attorney Mkn-
  'EonorableTom L. Beauhhamp,Page Z


  .eralto appi-ovethe diesolutionof a farmers1      cooperative
  boOi8tg.

                                      Yours   v&y    truly

                                   ATTORNEX GiMEWU OP TXMl

                                   By M0RH.S HODGES (si@mdj
                                                ""ESX
            ,:
  ~xw3cJ
  PPRLIVQ) JrIL:sl, 19m                    APPROVIFD
                                       opinion colmltto*
..-;i,F, MOORB   (Signedi                 ~By.R.W.F.
                                           Chz
  FZFt3TS38TSTANT ATl'C=    -RAL